Case: 21-40710     Document: 00516392795         Page: 1     Date Filed: 07/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 13, 2022
                                  No. 21-40710
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Alejandro Zuniga-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:20-CR-75-2


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Carlos Alejandro Zuniga-Garcia pleaded guilty to conspiracy to
   possess with intent to distribute 100 grams or more of a mixture or substance
   containing Fentanyl. The district court sentenced him to 135 months of
   imprisonment. On appeal, Zuniga-Garcia contends that the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40710      Document: 00516392795          Page: 2    Date Filed: 07/13/2022




                                    No. 21-40710


   erred in applying a four-level upward adjustment under U.S.S.G. § 3B1.1(a)
   for his role as an organizer or leader in the criminal scheme and in declining
   to apply a two-level minor participant downward adjustment under U.S.S.G.
   § 3B1.2(b).
          We review the district court’s application of these guidelines
   provisions for clear error. See United States v. Castro, 843 F.3d 608, 612 (5th
   Cir. 2016); United States v. Cabrera, 288 F.3d 163, 173 (5th Cir. 2002).
   Factual findings are not clearly erroneous if they are plausible in light of the
   record as a whole. United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013).
          Section 3B1.1(a) provides for a four-level increase “[i]f the defendant
   was an organizer or leader of a criminal activity that involved five or more
   participants or was otherwise extensive.” Section 3B1.2(b) authorizes a two-
   level downward adjustment for a defendant who was a “minor participant.”
   A minor participant is one who is “less culpable than most other participants
   in the criminal activity, but whose role could not be described as minimal.”
   § 3B1.2, comment. (n.5).
          The unrebutted evidence supports inferences that Zuniga-Garcia
   played a significant role in planning and organizing the attempted drug
   transaction, recruiting accomplices, and directing at least one other co-
   conspirator through a prison phone line that he paid another inmate to use.
   The district court’s findings that he was an organizer or leader of the criminal
   conspiracy and not a minor participant were plausible in light of the record as
   a whole. See Castro, 843 F.3d at 612; Zuniga, 720 F.3d at 590; Cabrera, 288
   F.3d at 173.
          AFFIRMED.




                                          2